NOTE: This order is nonprecedentiaL

  mniteb ~tate~ Qtourt of §ppeaI~
      for tbe jfeberaI Qtirmit

               FLORENCIA A. ABIERA,
                    Petitioner,

                            v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                        2011-3193


   Petition for review of the Merit Systems .Protection
Board in case no. SF0831100609-I-1.


                      ON MOTION


                       ORDER

   Florencia A. Abiera moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
ABIERA   v. OPM                                          2
                               FOR THE COURT


      JUL 212011               lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Florencia A. Abiera
    Jeanne E. Davidson, Esq.
s21
                                            . FILED
                                   u.s.THE FEDERAL CIRCUITFOR
                                        COURT OF APPEALS


                                         JUL 272011
                                          JAN IWRBALY
                                             CLERK